     Case 3:17-cv-00561-WHO Document 245 Filed 10/03/18 Page 1 of 1



                        United States District Court
                       Northern District of California


                       Document Locator

Case Number:


Date Filed:
                                        3/

Document Type:

     Reporter's Transcript:

     Trial Exhibits:


     Lodged Documents:

     Sealed Documents:


     Other:




Location:

     Expando File:
     (located next to file)

     Overflow Shelf:


     Vault:


     Other:




     Document Number:
